Exhibit 10.58

SECOND AMENDMENT TO LEASE AGREEMENT

(900 Enchanted Way, Simi Valley, CA 93065)



THIS SECOND AMENDMENT TO LEASE AGREEMENT (this "Second Amendment") dated for
reference as of May 13, 2020, is entered into by and between HILLSIDE ASSOCIATES
II, LLC, a California limited liability company, as Lessor, and AEROVIRONMENT,
INC., a Delaware corporation, as Lessee, with reference to the following:



Recitals




A.Lessor and Lessee have entered into that certain AIR Commercial Real Estate
Association Standard Industrial/Commercial Lease - Net, dated April 21, 2008, as
addended, and as amended by that certain First Amendment to Lease Agreement,
dated December 1, 2013 (the "First Amendment"), for the premises commonly known
as 900 Enchanted Way, Simi Valley, CA 93065, more particularly described therein
(collectively, the "Lease"). Each initially capitalized term not defined in this
Second Amendment shall have the meaning ascribed to such term in the Lease. Each
sectional reference below shall mean and refer to the corresponding section of
the Lease.



B.Lessor and Lessee desire and intend to amend the Lease on the terms and
conditions set forth hereinbelow.



NOW, THEREFORE, in consideration of the terms and provisions contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Lessor and· Lessee hereby amend the Lease as
follows:



1.TERM. The term of the Lease is hereby extended for a period of five (5) years,
commencing on June 1, 2020 and terminating on May 31, 2025 (the "Termination
Date"), subject to Lessee's one-time only right to terminate the Lease prior to
the Termination Date as such right is provided and conditioned in Paragraph 2
below.




2.LESSEE'S RIGHT TO TERMINATE LEASE EARLY. Notwithstanding the terms of
Paragraph 1 above, Lessee shall have the right to terminate ("Termination") the
Lease for any reason or for no reason upon one hundred twenty (120) days prior
written notice to Lessor of Termination, provided in no event shall this Lease
be terminated by Lessee earlier than May 31, 2023 and provided further Lessee
shall satisfy in addition each of the following conditions (each, a "Condition,"
and, collectively, the "Conditions"):



(a)Lessee shall not be in uncured breach or default of any of its obligations
under the Lease on the date of Lessee's delivery to Lessor of Lessee's notice of
Termination or at any time thereafter;




(b)Lessee shall pay to Lessor, at the time of, and together with, its delivery
to Lessor of the notice of Termination, good funds in the amount of a total of
twelve (12) months of Base Rent at the rate applicable under Paragraph 3 below
for Base Rent on the date Lessee returns to Lessor all keys for the Premises and
Lessee has satisfied all Conditions in addition; and



(c)Lessor's identification of the amount to be paid by Lessee to Lessor, and
Lessee's payment of such amount in full to Lessor, for the repair and/or
restoration of the Premises as required under the Lease, as amended.



All other conditions under the Lease applicable to Lessee's termination and/or
vacation of the Premises shall remain in full force and effect and shall be
satisfied by Lessee.



--------------------------------------------------------------------------------

3.BASE RENT: The Base Rent for the Premises shall be increased to the amounts
provided below during the applicable periods listed below:



(a)For the period from June 1, 2020 to and including May 31, 2021, the Base Rent
for the Premises shall be $64,272.00 per month, together with such other
assessments, additions and pass-throughs as are set forth in the Lease, as
amended;



(b)For the period from June 1, 2021 to and including May 31, 2022, the Base Rent
for the Premises shall be $66,200.00 per month, together with such other
assessments, additions and pass-throughs as are set forth in the Lease, as
amended;



(c)For the period from June 1, 2022 to and including May 31, 2023, the Base Rent
for the Premises shall be $68,186.00 per month, together with such other
assessments, additions and pass-throughs as are set forth in the Lease, as
amended;



(d)For the period from June 1, 2023 to and including May 31, 2024, the Base Rent
for the Premises shall be $70,232.00 per month, together with such other
assessments, additions and pass-throughs as are set forth in the Lease, as
amended; and



(e)For the period from June 1, 2024 to and including May 31, 2025, the Base Rent
for the Premises shall be $72,339.00 per month, together with such other
assessments, additions and pass-throughs as are set forth in the Lease, as
amended.





4.ABATEMENT OF RENT. The Base Rent shall be abated by fifty percent (50%) in
months 12, 13, 24 & 25 of the Term.







5.BROKER'S FEE. Except as previously paid by either Lessor or Lessee, Lessor
agrees to pay to Cresa Partners of Los Angeles, Inc., (the "Broker") any
broker's fee due to the Broker as a result of the terms of this Second
Amendment.



6.CONFIDENTIALITY: Landlord, its agents and representatives, may, during the
term of this Lease, have access to and acquire knowledge from material or other
information about AeroVironment and/or its subsidiaries which knowledge
constitutes locations, trade secrets, future business plans, financial, or other
confidential information which is not accessible or known to the general public.
Any such knowledge or information shall not be used, published, or divulged by
Landlord, its leasing agent/broker or any other officer, employee, or agent of
either of them, or persons hired by Landlord, to any other person, firm, or
corporation without first having obtained the written permission of
AeroVironment, which permission AeroVironment may withhold in its sole
discretion. Landlord may disclose any of the foregoing information if such
information is required to be disclosed by (a) a legitimate subpoena or court
order, or (b) any taxing entity or other governmental authority having
appropriate jurisdiction over the Premises or the property of which the premises
are a part, but only if Landlord first notifies AeroVironment in writing to
provide AeroVironment a reasonable opportunity, if it wishes, to seek an
appropriate protective order or other appropriate relief preventing or limiting
such disclosure. If a protective order or other appropriate relief is denied,
then Landlord may only disclose such information as is necessary to comply with
the subpoena, court order, or other legal process at issue, and shall use
reasonable commercial efforts to secure confidential treatment of any
information so disclosed.



7.WARRANTIES AND REPRESENTATIONS. Lessee warrants and represents to Lessor that:
(a) there are no present and outstanding breaches of the Lease by Lessor and (b)
Lessee has no claims or offsets of any kind or nature against Lessor.



--------------------------------------------------------------------------------

8.LEASE CONTINUES IN FULL FORCE AND EFFECT. Except as set forth in this Second
Amendment, the Lease (including the First Amendment) remains unmodified and
continues in full force and effect in accordance with its terms.





9.SUCCESSES AND ASSIGNS. This Second Amendment shall be binding on Lessor's

and Lessee's successors and assigns.




10.COUNTERPARTS. This Second Amendment may be in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.







IN WITNESS WHEREOF, Lessor and Lessee hereby execute this Second Amendment as of
the date and year first written above.



Dated this 13th day of May, 2020.





"LESSOR"

HILLSIDE ASSOCIATES, II, LLC,

a California limited liability company MID VALLEY PROPERTIES,

"LESSEE" AEROVIRONMENT, INC,

a Delaware corporation



Managing Agent



By /s/Margaret Kestly By /s/Javier Guerrero 18 May 2020
Margaret Kestly, Authorized Agent

--------------------------------------------------------------------------------